AFFIRMED and Opinion Filed June 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-19-00466-CR

                    JUAN MANUEL AREVALOS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1900219-M

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Garcia
                            Opinion by Justice Garcia
      Appellant was convicted of aggravated sexual assault of a child under fourteen

years of age and the trial court assessed punishment at fifteen years in prison.

      On appeal, appellant’s counsel has filed a brief in which he concludes the

appeal is frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High

v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did
not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim.

App. 2014) (noting appellant has right to file pro se response to Anders brief filed

by counsel).

      As required, appellant’s counsel has moved for leave to withdraw and has

provided appellant with a copy of the motion. See In re Schulman, 252 S.W.3d 403,

407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for

consideration with the merits.

       Having reviewed the record, we agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the record before us that arguably

might support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
191466F.U05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JUAN MANUEL AREVALOS,                        On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-00219-M.
No. 05-19-00466-CR          V.               Opinion delivered by Justice Garcia.
                                             Chief Justice Burns and Justice
THE STATE OF TEXAS, Appellee                 Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 30, 2021




                                       –3–